DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					Correspondence 
	Note that the correspondence information (below) for this application has changed.

Addressing Response 

	No amendments to the claims have been made in the Response filed September 8, 2021.  Claims 1-13, 15-16, and 19-26 are pending in the instant application.
Claims 1-12 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim at this time.
Claims 13, 15-16, and 19-22 are under examination in the instant office action.

Claim Objections
Claim 13 is objected to for improper punctuation: See MPEP section 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.  Specifically, line 5 of the claim contains an errant period after the word “domain”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-16, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite in that it uses functional language that is ambiguous in that it fails to impose a material/structural limitation upon the extracellular matrix of the claims because it recites the ECM is “produced by descendants of mesenchymal stem cells”.  Thus, the language fails to set forth well-defined boundaries of the invention or only states a result obtained (See MPEP section 2173.05(g) at (2) and In re Fullam (161 F.2d 247 (C.C.P.A. 1947) at 249 citing General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364 (1938)).  Since claim 13 fails to meet the criteria set forth in MPEP 2173.05(g), this affects all depending claims, and the claims are rejected as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13, 15-16, and 19-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dezawa et al. (U.S. Patent 7,682,825 B2; IDS Ref # 2) as evidenced by Aizman et al., J Neurosci Res, 87:3198-3206, 15 June 2009.

As stated in the previous rejection, Dezawa et al. teach a method of culturing human neural stem/precursor cells (col. 17, lines 9-11 & 19) and derived/offspring of bone marrow stromal cells (a.k.a. mesenchymal cells/MSCs; col. 3, 6, 9, 12-14, 17, 19-21, Figs. 15-18 & reference claims 4 & 14).  The prior art patent teaches transfection of MSC cells with a Notch gene (e.g., cols. 3, 7-9, 13, 17 & 18-20), and further in the presence of human bFGF/FGF-2 (e.g., col. 5, 10, 14, 20 & Fig. 16).  The culture methods of the patent yield neurons as confirmed by measurement by expression of MAP-2ab (e.g., cols. 18 & 21). Dezawa and colleagues plate neural precursor cells at 60-70% confluence (i.e., 1.5 x 10* cells/cm” col. 20, lines 58-64).  

The Aizman et al. prior art is relied upon as extrinsic evidence demonstrating that NICD transfected cells necessarily produce the extracellular matrix (ECM) on which Dezawa is silent.   ECM production, as required by the instant claims, is an inherent characteristic of these cells, and the Aizman remedies the gap in the Dezawa reference. 
Aizman teaches “the secretion of growth factors and cytokines by [mesenchymal stem cells] MSC” confers beneficial effects on neural cells (abstract and pg. 3198). The reference states, “Several MSC-secreted factors have indeed been shown to exert neurotrophic … effects” (pg. 3198, second to last paragraph).  The reference goes on to disclose that “SB623” cells are derivatives of MSC, developed by SanBio as a therapeutic; “SB623 cells are derived from MSC by transient transfection with a vector encoding the human Notch1 intacellular domain (NICD)” (Id, last paragraph).  The authors state, “Here we show in vitro that the insoluble ECM produced by MSC and SB623 cells promotes growth and differentiation of neural cells and therefore could be a potential means of neurosupportive action of these cell types. We also show that the ECM produced by SB623 cells has greater neurosupportive effects than the ECM produced by the parental MSC” (pg. 3199, last paragraph before Materials And Methods). The Aizman evidence makes clear that the missing ECM is necessarily produced by the cells of the Dezawa reference.  
Thus, the reference discloses that the sole active step for yielding SB623 cells, and the ECM produced therefrom, is transient transfection of MSC with a vector encoding the human 
The reference goes on to disclose culturing embryonic (E18) cortex cells on ECM prepared from both MSC and SB623 cells (pg. 3199 first paragraphs of sections titled Plate Coating and ECM Preparation and Preparation of Rat Embryonic Brain Cortical Dissociates.)   At this stage of embryonic development, the cortical cultures necessarily include neural precursor cells as evidenced by the reference wherein it expressly states “precursors” (pg. 3205, second paragraph) and wherein it states, “More intense staining for the neuronal marker MAP2 in cultures grown on the SB623 cell-derived ECM also suggests its superior neuritogenic properties” (Id, third paragraph and Figures 3 and 5).  
Thus, the reference explicitly teaches the method of claims 13, 15-16, and 19-22 are rejected.
Conclusion
No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649